Case 7:20-cv-08489-NSR Document 1-1 Filed 10/12/20 Page 1 of 6
Case 7:20-cv-08489-NSR Document 1-1 Filed 10/12/20 Page 2 of 6
Case 7:20-cv-08489-NSR Document 1-1 Filed 10/12/20 Page 3 of 6
Case 7:20-cv-08489-NSR Document 1-1 Filed 10/12/20 Page 4 of 6
Case 7:20-cv-08489-NSR Document 1-1 Filed 10/12/20 Page 5 of 6
 Case 7:20-cv-08489-NSR Document 1-1 Filed 10/12/20 Page 6 of 6




[Watermark Notice]
  Watermarked by Bitglass: Downloaded
  2020-09-16 14:12 GMT by seanp@bosley.com
  from 23.242.220.121, Transaction
  X2IdRSFgJ3JPXs1MWNIERAAAAXE.
